DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 10/22/2021. Claims 1-26 are presented for examination. 


Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Freitas et al (U.S. Patent Application 20140365907) in view of Moore et al (U.S. Patent Application 20110072376). 
Regarding claims 1 and 14, De Freitas et al teaches a method for dynamic generation of a user interface for display on a display device of a user (i.e. an adaptive user interface (AUI) which adapts its layout and elements to the needs of the user or context (FIG. 1 and par. 44)), comprising: 
(a) receiving a first specification of a user interface element to be rendered on the user interface, wherein the specification of the user interface element includes one or more first user interface keywords (i.e. map an event to UI controls and map the event together with the user response to actions (par. 34). An event registry maps an event to UI controls and actions. Use an event type identifier to search the event registry for actions. The registry keeps information on how specific data types or data objects in the event and action payloads map to UI controls (par. 54-55)), 
wherein the user interface is a first user interface of a set of sequential user interfaces associated with the user, and wherein the set of sequential user interfaces is associated with one or more user parameters of the user (i.e. dynamically change the AUI based on incoming events, as well as those events being produced by the user (par. 16). Execute and layout UI controls that display data from events and accept user input for actions (par. 42). Get next event from queue (FIG. 3 step 301 and par. 53). Dispatch 307 the action and loop 308 to process the next event (FIG. 3 and par. 61). The driver of the UI may be a single event or a user initiated action or a pattern of events that happen over time (par. 87). The event type and action type include payload objects with mappings to one or more user interface controls (par. 89). Examiner note: multiple events arrive sequentially, and the event handler repeatedly displays UI controls mapped to each event); 
(b) identifying a first set of payload elements as associated with the user interface element and deemed selectable for rendering as the user interface element on the user interface (i.e. an event or action can have a payload, which is data associated with the event or action (par. 17, 19). The payload data may be provided by the user, obtained from the user's device or from the incoming event (par. 19). UI controls for incoming events may be typically used for showing the event payload to the user (par. 41). Display the event payload using the UI controls (par. 42)), each payload element including a specification of: 
one or more payload keywords (i.e. the event registry stores payload descriptors, which describe the payload, or how the data is to be obtained (par. 35). Keep information on how specific data types or data objects in the event and action payloads map to UI controls (par. 55)); 
selection logic (i.e. displaying the user interface controls include automatic selection without user input based on predefined rules (par. 91));
 (c) filtering the first set of payload elements based on comparing the one or more payload keywords of each payload element of the first set of payload elements against the one or more user interface keywords to generate a second set of payload elements (i.e. the registry may also contain metadata to interpret the event payload (par. 34). The event and action payload descriptors 413 describe an event payload 403 or an action payload and point to payload object(s) 414 in the event and action payloads which may be mapped 426 to UI control(s) 416 (FIG. 4 and par. 66-67)); 
(d) filtering the second set of payload elements based on comparing the selection logic of each payload element of the second set of payload elements against the one or more user parameters to generate a third set of payload elements (i.e. displaying the user interface controls for the event and for possible actions may include automatic selection without user input based on predefined rules (par. 91)); 
(e) selecting, a selected first payload element from the third set of payload elements based on each payload element of the third set of payload elements (i.e. event to action mappings may be configured to trigger automatically or they may be configured to appear as choices in the user interface (par. 35). UI controls for incoming events may be typically used for showing the event payload to the user (par. 41)); and 
(f) rendering the first user interface on the display of the display device with the selected first payload element as the user interface element (i.e. display the event payload using the UI controls defined in the UI control mappings (par. 42). Include payload objects with mappings to one or more user interface controls; displaying the one or more user interface controls for the event and for possible actions to a user for selection (par. 89)).  
De Freitas et al doesn’t expressly teach a payload weight; and (e) selecting, via weighted random selection, based on the payload weight.  
Moore et al teaches selection logic (i.e. rules for when and how to display graphical elements (FIG. 7 and par. 90-91)); and 
a payload weight (i.e. weighting of tag matches can be used--highest weighted graphic can obtain priority of appearing on a given page (par. 42). The Rendering Engine has a set of rules and 104 to select between multiple graphic elements that may match by using higher-weighted user image C (par. 55)); and
(e) selecting, via weighted random selection, based on the payload weight (i.e. in cases of multiple matches due to wildcards or equal tag weight, randomness, round-robin, etc. can be used to break the tie (par. 43). A default strategy might be to randomly pick one of the matching graphic elements. A third possibility might be to include some sort of "weighting" of importance for each graphic element such that the element with the highest weight wins (par. 86). Assign weights to graphical elements: since the sponsor's logo had a higher weight, it got priority in placement over the sponsor's slogan (FIG. 7 and par. 90-91, 94)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to use a payload weight and select via weighted random selection a first payload element based on the payload weight, because doing so would provide potential improvement with respect to more dynamic creation of new themes, simplified end-user modifications of existing themes and the automation of processes for general design of user interfaces (par. 11).


Regarding claims 2 and 15, De Freitas et al and Moore et al teach the method of claim 1. De Freitas et al further teaches: 
(g) receiving a second specification of the user interface element to be rendered on a second user interface of the set of sequential user interfaces, wherein the specification of the user interface element includes one or more second user interface keywords (i.e. repeat step 1(a) for a second event); 
(h) performing steps (b)-(e) (i.e. repeat steps 1(b)-(e )); and 31Attorney Docket No. VGEO-001US01 
(i) rendering the second user interface on the display of the display device with the selected second payload element as the user interface element (i.e. repeat step 1(f)).  
De Freitas et al doesn’t expressly teach 
(h) select a selected second payload element from the first set of payload elements, wherein the selected second payload element is different from the selected first payload element by virtue of the weighted random selection.
Moore et al teaches 
(h) select a selected second payload element from the first set of payload elements, wherein the selected second payload element is different from the selected first payload element by virtue of the weighted random selection (i.e. in cases of multiple matches due to wildcards or equal tag weight, randomness, round-robin, etc. can be used to break the tie (par. 43). A default strategy might be to randomly pick one of the matching graphic elements (par. 86). Assign weights to graphical elements: since the sponsor's logo had a higher weight, it got priority in placement over the sponsor's slogan (FIG. 7 and par. 90-91, 94). Examiner note: random selection means that a different option is chosen every time).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Moore et al to select a different second payload element from the selected first payload element by virtue of the weighted random selection, because doing so would provide potential improvement with respect to more dynamic creation of new themes, simplified end-user modifications of existing themes and the automation of processes for general design of user interfaces (par. 11).


Regarding claims 3 and 16, De Freitas et al and Moore et al teach the method of claim 1. De Freitas et al further teaches wherein the selected first payload element and another payload element associated with a second user element are associated via a payload map: 
(j) receiving, after step (f), from the user, a selection of the first payload element; and 
(k) modifying a specification of the second user interface of the set of sequential user interfaces to include the other payload element (i.e. in the first user interface, a user requires an approval action of a document. The CEP engine sends a high-level event in the form of an "approval event" to approving user A's computer/device. The approval event contains information on what needs to be approved and relevant process instance information. Second user interface: the method of FIG. 3 may then be carried out to enable the AUI to select the appropriate UI controls to display the information. The AUI may also display the controls needed for the action input, for example, a check box for approval/rejection and a text box for comments. Third user interface: the AUI may send the "approval action" back to the CEP engine, which may in turn cause other actions/events in the process to be triggered (FIG. 3 and par. 79-85). Examiner note: the information of the first user interface dictates the UI and actions in the second user interface. The information of the second user interface dictates the UI and actions in the third user interface).  


Regarding claims 4 and 17, De Freitas et al and Moore et al teach the method of claim 1. De Freitas et al further teaches wherein the user interface element includes one or more of text, an image, an animated image, a video, audio, a hyperlink, or a phone call (i.e. UI controls for incoming events may be typically used for showing the event payload to the user (usually text or images) and may range in complexity from a simple non-editable text control to browser-like capabilities. UI controls for actions are typically controls that accept input, such as editable text boxes, radio buttons, editors or any composite of such controls (par. 41)).  


Regarding claims 5 and 18, De Freitas et al and Moore et al teach the method of claim 1. De Freitas et al further teaches wherein the user interface element is a first user interface element of a set of user interface elements on the first user interface, the set of user interface elements defining a component of the first user interface (i.e. UI controls for actions are typically controls that accept input, such as editable text boxes, radio buttons, editors or any composite of such controls. Display the actions together with related UI controls (for example, a check box for each action plus submit and cancel buttons) (par. 41-42). Examiner input: radio buttons are a group of buttons, of which only one can be selected at a time. Composite controls, composed of groups of multiple controls, are also possible); 


Regarding claims 7 and 20, De Freitas et al and Moore et al teach the method of claim 5. De Freitas et al further teaches wherein the component includes a set of buttons and each user interface element of the set of user interface element is a selectable button of the set of buttons (i.e. UI controls for actions are typically controls that accept input, such as editable text boxes, radio buttons, editors or any composite of such controls. Display the actions together with related UI controls (for example, a check box for each action plus submit and cancel buttons) (par. 41-42). The AUI may also display the controls needed for the action input, for example, a check box for approval/rejection and a text box for comments (par. 84)).  


Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over De Freitas et al in view of Moore et al, and further in view of Al-Mohssen et al (U.S. Patent 8,832,590). 
Regarding claims 6 and 19, De Freitas et al and Moore et al teach the method of claim 5. De Freitas et al further teaches wherein the component includes a group and each user interface element of the set of user interface element is a selectable option of the group (i.e. UI controls for actions are typically controls that accept input, such as radio buttons. Displays the actions together with related UI controls (for example, a check box for each action plus submit and cancel buttons) (par. 41-42)).  
De Freitas et al doesn’t expressly teach a list and a selectable option of the list.
Al-Mohssen et al teaches wherein the component includes a list and each user interface element of the set of user interface element is a selectable option of the list (i.e. pull-down menu 210 includes sub-elements for selecting state names (FIG. 2B and col. 6 lines 50-53)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Al-Mohssen et al to use elements that are lists of selectable options, because doing so would suggest to a user the proper input for a widget or the proper focus without complicating the view, would increase the speed with which a user navigates a widget and the efficiency associated with using a widget, and would enhance a user's overall experience using the user interface (col. 2 lines 1-6).


Claims 8-10, 12-13, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over De Freitas et al in view of Moore et al, and further in view of Ubillos et al (U.S. Patent Application 20150106722). 
Regarding claims 8 and 21, De Freitas et al and Moore et al teach the method of claim 1 but they don’t expressly teach the rendering at step (f) further comprising rendering the first user interface as part of rendering a module of user interfaces of the set of user interfaces.
Ubillos et al teaches the rendering at step (f) further comprising rendering the first user interface as part of rendering a module of user interfaces of the set of user interfaces (i.e. display all the images in a library, album or collection in consecutive fashion using a slide show (FIG. 2 and par. 23). When in slideshow mode, the computing device can display a sequence of slides or image groupings that include images in an image library, album or collection (FIG. 10 and par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ubillos et al to render the first user interface as part of rendering a module of user interfaces, because doing so would allow the user to gain greater control over the playback and/or display of user interfaces generated by the computing device, and would allow the user to quickly navigate between different user interfaces (par. 4).


Regarding claims 9 and 22, De Freitas et al and Moore et al and Ubillos et al teach the method of claim 8, but De Freitas et al and Moore et al don’t expressly teach wherein the module is associated with: one or more user interactions different from the set of user interfaces; and an order for the contiguous rendering, responsive to user input, of each user interface within the set of user interfaces, and for each interaction of the one or more user interactions.
Ubillos et al teaches wherein the module is associated with: one or more user interactions different from the set of user interfaces; and an order for the contiguous rendering, responsive to user input, of each user interface within the set of user interfaces, and for each interaction of the one or more user interactions (i.e. the user can provide input to cause the image presentation to display the next images from the image library. For example, the user can tap a slide, input a swipe gesture or perform some other input to cause the previous or next slide to be displayed (FIG. 2 and par. 23). The transition from image grouping 306 to image grouping 308 can be triggered in response to user input received by the computing device (FIG. 3 and par. 24). The user can provide user input (e.g., a left to right swipe touch input gesture) to move backward in the sequence of images to view image 312. The user can provide user input (e.g., a right to left swipe touch input gesture) to move forward in the sequence of images to view image 316 in single image mode 304 (FIG. 3 and par. 26). When in slideshow mode, display a sequence of slides or image groupings. The user can navigate through the sequence of slides manually by providing input to move from a currently displayed slide to the next or previous slide in the sequence (FIG. 10 and par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ubillos et al to associate the module with user interactions and with an order for the contiguous rendering responsive to user input of each user interface within the set of user interfaces, because doing so would allow the user to gain greater control over the playback and/or display of user interfaces generated by the computing device, and would allow the user to quickly navigate between different user interfaces (par. 4).


Regarding claims 10 and 23, De Freitas et al and Moore et al and Ubillos et al teach the method of claim 9. De Freitas et al further teaches wherein the module is further associated with timing information for the rendering of at least one user interface of the set of user interfaces, for at least one interaction of the one or more user interaction, or both (i.e. the system may wait a preconfigured amount of time for the user response. If the user does not respond, a predefined policy may be applied, such as reinserting the event into the queue or discarding it (par. 58, 96, 104). The driver of the UI may not be a single event but a pattern of events that happen over time (par. 87)).  
 	Ubillos et al also teaches wherein the module is further associated with timing information for the rendering of at least one user interface of the set of user interfaces, for at least one interaction of the one or more user interaction, or both (i.e. the computing device can be configured to automatically display the slides in the sequence of slides one after another (FIG. 10 and par. 47). The presentation will automatically advance to the next slide (e.g., 200a to 200b to 200c to 200d) after a configured period of time has elapsed (FIG. 2 and par. 23). After a first group of images (i.e., first "slide") is displayed, a second group of images (i.e., second "slide") can be displayed. The transition from image grouping 306 to image grouping 308 can be triggered automatically after a time period has elapsed. The transition from image grouping 306 to image grouping 308 can be triggered in response to user input received by the computing device (FIG. 3 and par. 24). After image 314 has been displayed for a period of time (e.g., 10 seconds), the next image in the sequence (e.g., image 316) can be automatically displayed (FIG. 3 and par. 26)).


Regarding claims 12 and 25, De Freitas et al and Moore et al and Ubillos et al teach the method of claim 8, but De Freitas et al and Moore et al don’t expressly teach the rendering at step (f) rendering the module of user interfaces as a first module of a set of modules.
Ubillos et al teaches the rendering at step (f) rendering the module of user interfaces as a first module of a set of modules (i.e. display all the images in a library, album or collection in consecutive fashion using a slide show (FIG. 2 and par. 23). In slideshow presentation mode, the computing device can arrange a group of (e.g., 1, 2, 3, 4, etc.) images for simultaneous display. After a first group of images (i.e., first "slide") is displayed, a second group of images (i.e., second "slide") can be displayed. For example, image grouping 306 can be configured to present images 310-314. After image grouping 306 is displayed, image grouping 308 can be displayed to present images 316-320 (FIG. 3 and par. 24). When in slideshow mode, the computing device can display a sequence of slides or image groupings that include images in an image library, album or collection stored on the computing device (FIG. 10 and par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ubillos et al to render the module of user interfaces as a first module of a set of modules, because doing so would allow the user to gain greater control over the playback and/or display of user interfaces generated by the computing device, and would allow the user to quickly navigate between different user interfaces (par. 4).


Regarding claims 13 and 26, De Freitas et al and Moore et al and Ubillos et al teach the method of claim 9, but De Freitas et al and Moore et al don’t expressly teach the rendering at step (f) further comprising rendering, after a first time duration after the first module, a second module of the set of modules.
Ubillos et al teaches the rendering at step (f) further comprising rendering, after a first time duration after the first module, a second module of the set of modules (i.e. the presentation will automatically advance to the next slide (e.g., 200a to 200b to 200c to 200d) after a configured period of time has elapsed (FIG. 2 and par. 23). The transition from image grouping 306 to image grouping 308 can be triggered automatically after a time period has elapsed (FIG. 3 and par. 24). The computing device can automatically move through the sequence of images 310-320 while in single image mode 304. For example, if the user provides input to cause image 314 to be displayed in single image mode 304, then after image 314 has been displayed for a period of time (e.g., 10 seconds), the next image in the sequence (e.g., image 316) can be automatically displayed (FIG. 3 and par. 26). When in slideshow mode, the computing device can display a sequence of slides or image groupings that include images in an image library, album or collection stored on the computing device. The computing device can be configured to automatically display the slides in the sequence of slides one after another (FIG. 10 and par. 47)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Ubillos et al to render after a first time duration after the first module a second module of the set of modules, because doing so would allow the user to gain greater control over the playback and/or display of user interfaces generated by the computing device, and would allow the user to quickly navigate between different user interfaces (par. 4).


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Freitas et al in view of Moore et al and in view of Ubillos et al, and further in view of Hegde (U.S. Patent 8,438,496). 
Regarding claims 11 and 24, De Freitas et al and Moore et al and Ubillos et al teach the method of claim 10, but they don’t expressly teach wherein the timing information is based on one or more of the payload elements.
Hegde teaches wherein the timing information is based on one or more of the payload elements (i.e. content sensitive scrolling adjusts scroll speed to accommodate variations in content or content properties of a document (col. 2 lines 4-6). The scrolling pauses and speed are different for images, text with small font, or text with large font (FIG. 1 and col. 2 lines 38-62). Examiner note: the timing elements are the speed and pauses, and the payload information is the type of content: large text, small text or image).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hegde to base the timing information on payload elements, because doing so would allow a user to read a document smoothly and naturally, and would provide a user with an experience tailored to a particular document and with a more dynamic presentation (col. 3 lines 24-32).


Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA B DRAGOESCU whose telephone number is (571)270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9-5 M-F EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner
May 24, 2022